Citation Nr: 0632881	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969, and had over three months of other, unverified service.  
He was awarded various decorations to include the Combat 
Action Ribbon.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri that denied the veteran's application to reopen a 
previously denied claim of entitlement to service connection 
for bilateral pes planus.  A hearing was held at the RO in 
July 2004.


FINDINGS OF FACT

1.  In a July 1990 decision, the Board denied a claim of 
entitlement to service connection for bilateral pes planus.  
This was the last final decision of this claim.

2.  Evidence received since the July 1990 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim of service connection for bilateral pes planus, and 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  A July 1990 Board decision that denied the claim of 
entitlement to service connection for bilateral pes planus is 
a final decision. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).

2.  The evidence submitted in support of the attempt to 
reopen the claim of service connection for bilateral pes 
planus is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has submitted sufficient evidence 
to reopen his previously denied claim of entitlement to 
service connection for bilateral pes planus.  

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has held that, upon receipt of an 
application for service connection, VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R.   § 3.159(b) of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  These notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Id.

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

That said, in October 2002, the veteran was sent a letter 
informing him of the evidence necessary to establish 
entitlement to service connection for a disability, what 
evidence the RO would obtain, and what evidence he was 
expected to obtain.  This letter also, essentially, requested 
that he provide any medical evidence in his possession that 
pertained to this claim.  In addition, the letter informed 
the veteran of the evidence and information required to 
reopen a previously denied claim, and explained what types of 
evidence qualified as "new" and "material" evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a February 2004 statement of the case and during the July 
2004 RO hearing, the veteran was essentially informed of the 
reasons that his claim of entitlement to service connection 
for bilateral pes planus was previously denied.  To the 
extent that full, adequate notice was not provided prior to 
the initial RO adjudication of the claim in March 2003, the 
Board finds that this has not prejudiced the veteran, nor has 
he or his representative alleged otherwise.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board thus finds the 
duty to notify has been sufficiently satisfied, and there is 
no reason in further delaying the adjudication of the claim 
decided herein.  As the Board concludes herein that evidence 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for bilateral pes planus 
has not been received, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA's duty to assist the veteran in the development of a new 
and material evidence claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  That said, 
VA medical records have been obtained and the veteran was 
afforded a hearing at the RO.  No additional pertinent 
evidence has been specifically identified by the veteran as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the veteran with 
this claim.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2006).  There is no aggravation of a 
preexisting disease or injury if the condition underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
C.F.R. § 3.306(b) (2006).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).

In a July 1990 decision, the Board denied the veteran's claim 
of entitlement to service connection for bilateral pes 
planus.  This decision is final, and may not be reopened on 
the same factual basis.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2006).  If, however, "new and 
material" evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2006).  

The evidence of record at the time of the Board's July 1990 
decision included the veteran's service medical records which 
reflected that pes planus was noted on his service entrance 
examination, and that he was seen on occasion with pain in 
his feet, including severe pain in March 1969.  Post-service 
evidence included a VA progress note dated in January 1987 
which indicated, among other things, arthritis/arthralgias of 
the feet of unclear etiology.  The bulk of the treatment 
records in the claims folder at the time of the Board's 
decision documented treatment received for rheumatoid 
arthritis of multiple joints.  (Service connection for 
rheumatoid arthritis is not in effect.)  

In any event, the Board concluded that the veteran's pes 
planus pre-existed service and, while it was exacerbated 
during his combat service in Vietnam, this was temporary and 
did not result in permanent increased pathology.  The Board 
pointed out that, among other things, the veteran's service 
separation examination report did not indicate that he was 
treated for or complained of pes planus, and that he was not 
treated for same for many years thereafter.  In addition, the 
Board noted that the veteran's current foot pain seemed to be 
related to his rheumatoid arthritis.  It is noted that none 
of the medical evidence of record when the Board rendered its 
July 1990 decision contradicted those findings.

The "new" evidence received since the Board's July 1990 
decision includes VA outpatient treatment records variously 
dated from 1994 into 2004, and a transcript of the hearing 
held at the RO in July 2004.  VA treatment records, including 
those dated in November 1994 and July 2002, document 
treatment received by the veteran for his rheumatoid 
arthritis of multiple joints, including in his feet and 
ankles.  The November 1994 report indicates that X-rays 
showed bilateral pes planus, but no further comment was made 
regarding this disability.  In an April 2004 letter, a VA 
examiner discussed the veteran's rheumatoid arthritis but 
made no mention of his pes planus.  

In various statements and in his testimony presented in July 
2004, the veteran has indicated that his pes planus was 
aggravated during his combat service in Vietnam, and that 
after service he treated the pain caused by this disability 
by taking over-the-counter medication.  He related that it 
was not until years after service that he sought professional 
medical treatment for his pes planus.  

Although the evidence submitted since the Board rendered its 
July 1990 decision is, in part, "new," in that it was not 
of record when that decision was rendered, it is not 
material, in that it does not relate to an unestablished fact 
necessary to substantiate the claim.  Specifically, while 
evidence confirms that the veteran has bilateral pes planus, 
this fact was already established.  There has been, however, 
no medical evidence submitted that suggests that the 
veteran's pes planus was aggravated by his military service, 
and thus the evidence received does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2006).  

To the extent that the veteran has stated that his pes planus 
was aggravated during his combat service in Vietnam, 
unsupported lay statements, even if new (which are not in 
this case, as similar statements were made prior to the July 
1990 decision), cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray v. Brown, 5 Vet. App. 211 
(1993).  

In sum, the additional evidence does not constitute new and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for bilateral pes planus.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board 
notes, however, that the preponderance of the evidence weighs 
against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, his 
claim is denied.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral pes planus, the 
appeal is denied.



____________________________________________
K. Parakkal
	 Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


